 



Exhibit 10.15
INTEL CORPORATION
2004 EQUITY INCENTIVE PLAN
STANDARD TERMS AND CONDITIONS RELATING TO NON-QUALIFIED STOCK OPTIONS GRANTED ON
AND AFTER JANUARY 18, 2006 UNDER THE INTEL CORPORATION 2004 EQUITY INCENTIVE
PLAN (other than grants made under the SOP Plus or ELTSOP programs)

1.   TERMS OF OPTION

    The following standard terms and conditions (“Standard Terms”) apply to
Non-Qualified Stock Options granted to U.S. employees under the Intel
Corporation 2004 Equity Incentive Plan (the “2004 Plan”) (other than grants made
under the SOP Plus or ELTSOP programs).

2.   NONQUALIFIED STOCK OPTION

    The option is not intended to be an incentive stock option under Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”) and will be
interpreted accordingly.

3.   OPTION PRICE

    The exercise price of the option (the “option price”) is 100% of the market
value of the common stock of Intel Corporation (“Intel” or the “Corporation”),
$.001 par value (the “Common Stock”), on the date of grant, as specified in the
Notice of Grant. “Market value” means the average of the highest and lowest
sales prices of the Common Stock as reported by NASDAQ.

4.   TERM OF OPTION AND EXERCISE OF OPTION

    To the extent the option has become exercisable (vested) during the periods
indicated in the Notice of Grant and has not been previously exercised, and
subject to termination or acceleration as provided in these Standard Terms and
the requirements of these Standard Terms, the Notice of Grant and the 2004 Plan,
you may exercise the option to purchase up to the number of shares of the Common
Stock set forth in the Notice of Grant. Notwithstanding anything to the contrary
in Section 5 or Sections 7 through 10 hereof, no part of the option may be
exercised after seven (7) years from the date of grant.       The process for
exercising the option (or any part thereof) is governed by these Standard Terms,
the Notice of Grant, the 2004 Plan and your agreements with Intel’s stock plan
administrator. Exercises of stock options will be processed as soon as
practicable. The option price may be paid (a) in cash, (b) by arrangement with
Intel’s stock plan administrator which is acceptable to Intel where payment of
the option price is made pursuant to an irrevocable direction to the broker to
deliver all or part of the proceeds from the sale of the shares of the Common
Stock issuable under the option to Intel, (c) by delivery of any other lawful
consideration approved in advance by the Committee of the Board of Directors of
Intel established pursuant to the 2004 Plan (the “Committee”) or its

1.



--------------------------------------------------------------------------------



 



    delegate, or (d) in any combination of the foregoing. Fractional shares may
not be exercised. Shares of the Common Stock will be issued as soon as
practicable. You will have the rights of a stockholder only after the shares of
the Common Stock have been issued. For administrative or other reasons, Intel
may from time to time suspend the ability of employees to exercise options for
limited periods of time.       Notwithstanding the above, Intel shall not be
obligated to deliver any shares of the Common Stock during any period when Intel
determines that the exercisability of the option or the delivery of shares
hereunder would violate any federal, state or other applicable laws.      
Notwithstanding anything to the contrary in these Standard Terms or the
applicable Notice of Grant, Intel may reduce your unvested options if you change
classification from a full-time employee to a part-time employee.       IF AN
EXPIRATION DATE DESCRIBED HEREIN FALLS ON A WEEKDAY, YOU MUST EXERCISE YOUR
OPTIONS BEFORE 3:45 P.M. NEW YORK TIME ON THE EXPIRATION DATE.       IF AN
EXPIRATION DATE DESCRIBED HEREIN FALLS ON A WEEKEND OR ANY OTHER DAY ON WHICH
THE NEW YORK STOCK EXCHANGE (“NYSE”) IS NOT OPEN, YOU MUST EXERCISE YOUR OPTIONS
BEFORE 3:45 P.M. NEW YORK TIME ON THE LAST NYSE BUSINESS DAY PRIOR TO THE
EXPIRATION DATE.

5.   LEAVES OF ABSENCE

  (a)   Except as expressly provided otherwise in by these Standard Terms, if
you take a personal leave of absence (“PLOA”), the option will be exercisable
only to the extent and during the times specified in this Section 5:

  (1)   If the duration of the PLOA is 365 days or less, you may exercise any
part of the option that vested prior to the commencement of the PLOA at any time
during the PLOA. If the duration of the PLOA is greater than 365 days, any part
of the option that had vested prior to the commencement of the PLOA and that has
not been exercised will terminate on the 365th day of the PLOA.     (2)   If the
duration of the PLOA is less than thirty (30) days:

  a.   The exercisability of any part of the option that would have vested
during the PLOA shall be deferred until the first day that you return to work
(i.e., the date that the PLOA is terminated); and     b.   Any part of the
option that had not vested at the commencement of the PLOA and would not have
vested during the PLOA shall vest in accordance with the normal

2.



--------------------------------------------------------------------------------



 



      schedule indicated in the Notice of Grant and shall not be affected by the
PLOA.

  (3)   If the duration of the PLOA equals or exceeds thirty (30) days, the
exercisability of each part of the option scheduled to vest after commencement
of the PLOA shall be deferred for a period of time equal to the duration of the
PLOA. If you terminate employment after returning from the PLOA but prior to the
end of such deferral period, you shall have no right to exercise any unvested
portion of the option, except to the extent provided otherwise in Sections 8
through 10 hereof, and such option shall terminate as of the date that your
employment terminates.     (4)   If you terminate employment with the
Corporation during a PLOA:

  a.   Any portions of the option that had vested prior to the commencement of
the PLOA shall be exercisable in accordance with Sections 7 through 10 hereof,
as applicable; and     b.   Any portions of the option that had not vested prior
to the commencement of the PLOA shall terminate, except to the extent provided
otherwise in Sections 8 through 10 hereof.

  (b)   If you take an approved Leave of Absence (“LOA”) other than a PLOA under
Intel Leave Guidelines, the vesting of your options shall be unaffected by such
absence and will vest in accordance with the schedule set forth in the Notice of
Grant.

6.   SUSPENSION OR TERMINATION OF OPTION FOR MISCONDUCT       If you have
allegedly committed an act of misconduct as defined in the 2004 Plan, including,
but not limited to, embezzlement, fraud, dishonesty, unauthorized disclosure of
trade secrets or confidential information, breach of fiduciary duty or
nonpayment of an obligation owed to the Corporation, an Authorized Officer, as
defined in the 2004 Plan, may suspend your right to exercise the option, pending
a decision by the Committee (or Board of Directors, as the case may be) or an
Authorized Officer to terminate the option. The option cannot be exercised
during such suspension or after such termination.

7.   TERMINATION OF EMPLOYMENT       Except as expressly provided otherwise in
by these Standard Terms, if your employment by the Corporation terminates for
any reason, whether voluntarily or involuntarily, other than death, Disablement
(defined below), Retirement (defined below) or discharge for misconduct, you may
exercise any portion of the option that had vested on or prior to the date of
termination at any time prior to ninety (90) days after the date of such
termination. The option shall terminate on the 90th day to the extent that it is
unexercised. All unvested stock options shall be cancelled on the date of
employment termination, regardless of whether such employment termination is
voluntary or involuntary.

3.



--------------------------------------------------------------------------------



 



    For purposes of this Section 7, your employment is not deemed terminated if,
prior to sixty (60) days after the date of termination from Intel or a
Subsidiary, you are rehired by Intel or a Subsidiary on a basis that would make
you eligible for future Intel stock option grants, nor would your transfer from
Intel to any Subsidiary or from any one Subsidiary to another, or from a
Subsidiary to Intel be deemed a termination of employment. Further, your
employment with any partnership, joint venture or corporation not meeting the
requirements of a Subsidiary in which Intel or a Subsidiary is a party shall be
considered employment for purposes of this provision if either (a) the entity is
designated by the Committee as a Subsidiary for purposes of this provision or
(b) you are designated as an employee of a Subsidiary for purposes of this
provision.

8.   DEATH       Except as expressly provided otherwise in by these Standard
Terms, if you die while employed by the Corporation, the executor of your will,
administrator of your estate or any successor trustee of a grantor trust may
exercise the option, to the extent not previously exercised and whether or not
vested on the date of death, at any time prior to 365 days from the date of
death.       Except as expressly provided otherwise in by these Standard Terms,
if you die prior to ninety (90) days after terminating your employment with the
Corporation, the executor of your will or administrator of your estate may
exercise the option, to the extent not previously exercised and to the extent
the option had vested on or prior to the date of your employment termination, at
any time prior to 365 days from the date of your employment termination.      
The option shall terminate on the applicable expiration date described in this
Section 8, to the extent that it is unexercised.   9.   DISABILITY       Except
as expressly provided otherwise in these Standard Terms, following your
termination of employment due to Disablement, you may exercise the option, to
the extent not previously exercised and whether or not the option had vested on
or prior to the date of employment termination, at any time prior to 365 days
from the date of determination of your Disablement as described in this
Section 9; provided, however, that while the claim of Disablement is pending,
options that were unvested at termination of employment may not be exercised and
options that were vested at termination of employment may be exercised only
during the period set forth in Section 7 hereof. The option shall terminate on
the 365th day from the date of determination of Disablement, to the extent that
it is unexercised. For purposes of by these Standard Terms, “Disablement” shall
be determined in accordance with the standards and procedures of the
then-current Long Term Disability Plan maintained by the Corporation or the
Subsidiary that employs you, and in the event you are not a participant in a
then-current Long Term Disability Plan maintained by the Corporation or the
Subsidiary that employs you, “Disablement” shall have the same meaning as
disablement is defined in the Intel Long Term Disability Plan, which is
generally a physical

4.



--------------------------------------------------------------------------------



 



                condition arising from an illness or injury, which renders an
individual incapable of performing work in any occupation, as determined by the
Corporation.   10.   RETIREMENT       For purposes of by these Standard Terms,
“Retirement” shall mean either Standard Retirement (as defined below) or the
Rule of 75 (as defined below). Following your Retirement, the vesting of the
option, to the extent that it had not vested on or prior to the date of your
Retirement, shall be accelerated as follows:       (a)   If you retire at or
after age 60 (“Standard Retirement”), you will receive one year of additional
vesting from your date of Retirement for every five (5) years that you have been
employed by the Corporation (measured in complete, whole years). No vesting
acceleration shall occur for any periods of employment of less than five (5)
years; or       (b)   If, when you terminate employment with Intel, your age
plus years of service (in each case measured in complete, whole years) equals or
exceeds 75 (“Rule of 75”), you will receive accelerated vesting of any portion
of the option that would have vested prior to 365 days from the date of your
Retirement.       You will receive vesting acceleration pursuant to either
Standard Retirement or the Rule of 75, but not both. Except as expressly
provided otherwise in by these Standard Terms, following your Retirement from
the Corporation, you may exercise the option at any time prior to 365 days from
the date of your Retirement, to the extent that it had vested as of the date of
your Retirement or to the extent that vesting of the option is accelerated
pursuant to this Section 10. The option shall terminate on the 365th day from
your date of Retirement, to the extent that it is unexercised.   11.   INCOME
TAXES WITHHOLDING       Nonqualified stock options are taxable upon exercise. To
the extent required by applicable federal, state or other law, you shall make
arrangements satisfactory to Intel for the satisfaction of any withholding tax
obligations that arise by reason of an option exercise and, if applicable, any
sale of shares of the Common Stock. Intel shall not be required to issue shares
of the Common Stock or to recognize any purported transfer of shares of the
Common Stock until such obligations are satisfied. The Committee may permit
these obligations to be satisfied by having Intel withhold a portion of the
shares of the Common Stock that otherwise would be issued to you upon exercise
of the option, or to the extent permitted by the Committee, by tendering shares
of the Common Stock previously acquired.     12.   TRANSFERABILITY OF OPTION    
  Unless otherwise provided by the Committee, each option shall be transferable
only       (a)   pursuant to your will or upon your death to your beneficiaries,
or

5.



--------------------------------------------------------------------------------



 



                (b)   by gift to your Immediate Family (defined below),
partnerships whose only partners are you or members of your Immediate Family,
limited liability companies whose only shareholders are you or members of your
Immediate Family, or trusts established solely for the benefit of you or members
of your Immediate Family.       For purposes of by these Standard Terms,
“Immediate Family” is defined as your spouse or domestic partner, children,
grandchildren, parents, or siblings.       With respect to transfers by gift,
options are transferable only to the extent the options are vested at the time
of transfer. Any purported assignment, transfer or encumbrance that does not
qualify under subsections (a) and (b) above shall be void and unenforceable
against the Corporation.       Any option transferred by you pursuant to this
section shall not be transferable by the recipient except by will or the laws of
descent and distribution.       The transferability of options is subject to any
applicable laws of your country of residence or employment.   13.   DISPUTES    
  The Committee or its delegate shall finally and conclusively determine any
disagreement concerning your option.   14.   AMENDMENTS       The 2004 Plan and
the option may be amended or altered by the Committee or the Board of Directors
of Intel to the extent provided in the 2004 Plan.   15.   THE 2004 PLAN AND
OTHER AGREEMENTS; OTHER MATTERS       (a)   The provisions of these Standard
Terms and the 2004 Plan are incorporated into the Notice of Grant by reference.
Certain capitalized terms used in these Standard Terms are defined in the 2004
Plan.           These Standard Terms, the Notice of Grant and the 2004 Plan
constitute the entire understanding between you and the Corporation regarding
the option. Any prior agreements, commitments or negotiations concerning the
option are superseded.           The grant of an option to an employee in any
one year, or at any time, does not obligate Intel or any Subsidiary to make a
grant in any future year or in any given amount and should not create an
expectation that Intel or any Subsidiary might make a grant in any future year
or in any given amount.       (b)   Options are not part of your employment
contract (if any) with the Corporation, your salary, your normal or expected
compensation, or other

6.



--------------------------------------------------------------------------------



 



      remuneration for any purposes, including for purposes of computing
severance pay or other termination compensation or indemnity.

  (c)   Notwithstanding any other provision of these Standard Terms, if any
changes in the financial or tax accounting rules applicable to the options
covered by these Standard Terms shall occur which, in the sole judgment of the
Committee, may have an adverse effect on the reported earnings, assets or
liabilities of the Corporation, the Committee may, in its sole discretion,
modify these Standard Terms or cancel and cause a forfeiture with respect to any
unvested options at the time of such determination.     (d)   Nothing contained
in these Standard Terms creates or implies an employment contract or term of
employment upon which you may rely.     (e)   To the extent that the option
refers to the Common Stock of Intel Corporation, and as required by the laws of
your country of residence or employment, only authorized but unissued shares
thereof shall be utilized for delivery upon exercise by the holder in accord
with the terms hereof.     (f)   Because by these Standard Terms relate to terms
and conditions under which you may purchase Common Stock of Intel, a Delaware
corporation, an essential term of this Agreement is that it shall be governed by
the laws of the State of Delaware, without regard to choice of law principles of
Delaware or other jurisdictions. Any action, suit, or proceeding relating to
this Agreement or the option granted hereunder shall be brought in the state or
federal courts of competent jurisdiction in the State of California.

7.